ORDER
The Disciplinary Review Board on January 24, 1996, having filed with the Court its decision concluding that RICHARD J. RUBIN of NEW YORK, NEW YORK, should be barred from appearing pro hac vice in New Jersey tribunals for a period of three years, for misconduct during a previous pro hac vice admission before the Office of Administrative Law, that included violation of RPC 3.3(a)(1) (making a false statement of material fact to a tribunal), RPC 4.1(a)(1) (making a false statement of material fact to a third party), RPC 5.5(a) (practicing law in a jurisdiction *162when doing so violates the regulation of the legal profession there), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a bar admission application), RPC 8.1(b) (failure to cooperate with the ethics authorities), RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that the privilege of RICHARD J. RUBIN to apply for admission pro hoc vice in any cause in any New Jersey tribunal is hereby suspended for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that no application for restoration of respondent’s pro hac vice privileges be made unless and until respondent is restored to practice in New York, where he is disbarred; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in the New York Law Journal and in two consecutive issues of a newspaper of general circulation in New York, New York; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.